MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                             Nov 04 2020, 8:36 am

      court except for the purpose of establishing                               CLERK
                                                                             Indiana Supreme Court
      the defense of res judicata, collateral                                   Court of Appeals
                                                                                  and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Christopher J. McElwee                                   Kevin L. Moyer
      Monday McElwee Albright                                  Moyer Law Firm
      Indianapolis, Indiana                                    Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Facility Maintenance USA,                                November 4, 2020
      LLC,                                                     Court of Appeals Case No.
      Appellant-Defendant,                                     19A-SC-2827
                                                               Appeal from the
              v.                                               Marion Small Claims Court
                                                               The Honorable
      Brown Sprinkler Corporation,                             Kimberly J. Bacon, Judge
      Appellee-Plaintiff                                       Trial Court Cause No.
                                                               49K03-1904-SC-1882



      Vaidik, Judge.



                                          Case Summary
[1]   Facility Maintenance USA, LLC, contracted for Brown Sprinkler Corporation

      to install a sprinkler system in a commercial building. However, Facility
      Court of Appeals of Indiana | Memorandum Decision 19A-SC-2827 | November 4, 2020               Page 1 of 5
      Maintenance later refused to pay Brown Sprinkler the final $7,000 owed,

      arguing Brown Sprinkler breached the contract. Brown Sprinkler then sued in

      small-claims court, and the court found for Brown Sprinkler. We affirm.



                            Facts and Procedural History
[2]   In July 2018, Facility Maintenance contracted for Brown Sprinkler to design

      and install a sprinkler system at a commercial building on the northeast side of

      Indianapolis for $45,400. The contract stated Brown Sprinkler was to “comply

      with local state and city building codes[.]” Ex. p. 4. Brown Sprinkler installed

      the system in compliance with a plan approved by the City of Indianapolis and

      the State of Indiana. However, when the project was almost complete, the

      Indianapolis Fire Department asked Brown Sprinkler to relocate the fire-

      department connection (FDC), despite the original FDC location being

      “accessible by all of the things [] the fire code require[d].” Tr. p. 32. The fire

      department granted a “release based on the new location of the FDC.” Ex. p.

      42.


[3]   Brown Sprinkler sent Facility Maintenance a change order stating Brown

      Sprinkler would relocate the FDC for an additional $2,944.15. Facility

      Maintenance did not sign the change order because it believed the relocation

      “was part of the original deal.” Tr. p. 21. Without a signed change order,

      Brown Sprinkler did not relocate the FDC. Facility Maintenance refused to pay

      Brown Sprinkler the final $7,000 of the $45,400 owed under the July 2018

      contract, arguing Brown Sprinkler was required under that contract to relocate

      Court of Appeals of Indiana | Memorandum Decision 19A-SC-2827 | November 4, 2020   Page 2 of 5
      the FDC at no additional cost. Brown Sprinkler then filed a small-claims action

      against Facility Maintenance for the $7,000 owed under the contract. At the

      hearing, Brown Sprinkler argued relocating the FDC was not required under

      the July 2018 contract, it had completed all work required under the July 2018

      contract, and Facility Maintenance was in breach for the $7,000 owed. Facility

      Maintenance argued the relocation of the FDC was required under the July

      2018 contract, and therefore Brown Sprinkler breached by not completing the

      relocation at no additional cost.


[4]   The court took the matter under advisement and later issued a judgment for

      Brown Sprinkler and against Facility Maintenance for $7,000 plus court costs.


[5]   Facility Maintenance now appeals.



                                Discussion and Decision
[6]   Facility Maintenance appeals the small-claims court’s judgment in favor of

      Brown Sprinkler. Small-claims actions involve informal trials with the sole

      objective of dispensing speedy justice between the parties according to the rules

      of substantive law. Lae v. Householder, 789 N.E.2d 481, 483 (Ind. 2003). We will

      reverse only upon clear error. Kalwitz v. Kalwitz, 934 N.E.2d 741, 748 (Ind. Ct.

      App. 2010), trans. denied. We will neither reweigh the evidence nor assess

      witness credibility and will consider only the evidence most favorable to the

      judgment. Id. But this deferential standard does not apply to the substantive

      rules of law, which are reviewed de novo just as they are in appeals from a


      Court of Appeals of Indiana | Memorandum Decision 19A-SC-2827 | November 4, 2020   Page 3 of 5
      court of general jurisdiction. Lae, 789 N.E.2d at 483. The issue in this case turns

      on the meaning of the parties’ July 2018 contract, which is a pure question of

      law and is reviewed de novo. Trinity Homes, LLC v. Fang, 848 N.E.2d 1065,

      1068 (Ind. 2006). When a contract is clear and unambiguous, the language

      must be given its plain meaning. Tippecanoe Valley Sch. Corp. v. Landis, 698

      N.E.2d 1218, 1221 (Ind. Ct. App. 1998), trans. denied.


[7]   Facility Maintenance argues Brown Sprinkler breached the contract because the

      suppression system “was to be installed pursuant to all local codes, which

      included the fire department’s release of the FDC.” Appellant’s Br. p. 7.

      However, the contract contains no mention of the fire department’s approval or

      “release,” requiring only compliance with “local state and city building

      codes[.]” Ex. p. 4. The plain meaning of the term “building code” does not

      include a fire department’s “release,” and Facility Maintenance fails to offer

      evidence or legal authority suggesting the fire department’s release is a code

      requirement. And tellingly, Facility Maintenance cites no code provision the

      current FDC location allegedly violates. In contrast, Brown Sprinkler testified

      repeatedly that the original design and location of the FDC was code

      compliant, as the original location made the FDC “accessible by all of the

      things [] the fire code requires.” Tr. p. 32. Nonetheless, the fire department

      could request a relocation because it has the authority to “throw[] out” the

      codebook and “ask for anything[.]” Id. at 31. Because the contract required only

      code compliance, and Brown Sprinkler offered evidence all their work complied




      Court of Appeals of Indiana | Memorandum Decision 19A-SC-2827 | November 4, 2020   Page 4 of 5
      with the code, it was reasonable for the small-claims court to conclude that the

      relocation of the FDC was not covered under the contract.


[8]   Based on this evidence, the judgment for Brown Sprinkler is not clearly

      erroneous.


[9]   Affirmed.


      Bailey, J., and Weissmann, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-SC-2827 | November 4, 2020   Page 5 of 5